The Vice-Chancellor.
The bill charges that the defen-
dont “ has ” property liable to be applied to the complainant’s *574debt. It speaks in the present tense; and the reference is, to the time of filing the bill. A particular discovery of such property is prayed ; and that the “ answer and disclosure, among- “ other things, may be, with express reference as well to-the “ time of filing the bill as to his answer thereto.” The defendant denies that he “ has any ” property. His answer would seem to be full and positive to this effect; but he has not discriminated as to time; and, according to the natural import of the words, it has reference only to the time of swearing to the answer, which, according to the dates, was two months after . the bill was filed.
The exception is taken, because he has not likewise stated, whether'he had property at the time of the filing of the bill. This is allowed by the master ; and I think he is correct. The answer may be true and yet the defendant have had property when the bill was filed and the injunction served. If he had not, it was easy for him to have said so. Defendants are bound in these cases to answer as to property at the time of filing the bill.
This exception to the master’s report must be overruled, with costs.